LEVENTHAL, Circuit Judge:
The National Labor Relations Board (Board) concluded that the Roanoke Iron & Bridge Works (Company) violated Section 8(a) (5) of the National Labor Relations Act,1 by virtue of its conduct during the period of negotiations between October 1964 and October 1965 with the United Steelworkers of America, AFL-CIO (Union), which had been duly certified by the Board following a 97 to 26 vote in a representation election of September 7, 1964. We affirm the Board’s order, rejecting attacks by both the Union and the Company.
■I. Substantial Evidence Supporting the Board’s Finding That Company’s Negotiations on Checkoff Issue Were Not in Good Faith.
In our view there was substantial evidence supporting the Board’s critical finding that the Company did not bargain in good faith on the checkoff issue.
The background evidence reaches back to 1951, when the Union, after election and certification, entered into a collective bargaining agreement with the Company. *848At that time the Company rejected the Union’s request for a voluntary checkoff (a system by which the Company pays directly to the Union the dues of those employees who consent to such deductions from their paychecks). By the time the 1951 contract expired, the Union had lost its majority status.
In 1961 the Company bargained with a different certified employee representative — the Steel Fabricators Union of Roanoke, Virginia, a local organization composed wholly of Company employees. The Steel Fabricators also requested a checkoff, claiming in support of it that without some Company cooperation in dues collection that union could not survive. Initially the Company took the same position adverse to the checkoff that it had assumed a decade earlier. But it discontinued its seemingly steadfast opposition to participation in dues collection, and decided to help the Steel Fabricators by granting the checkoff. However, by the time the 1961 contract had expired so had the local union.
When the Union, early in 1964, sought to resume as bargaining representative of the Roanoke employees the Company offered vigorous opposition. The Company peppered its election propaganda with copious allusions to the Union’s prior activity at the plant. In a letter of July 1, the Company boasted that because a checkoff had not been granted in 1951, the Union had been forced to abandon the Roanoke plant. The Company’s letter of August 13, 1964, reiterated that in 1951 “we drew the line at collecting Union dues out of your pay cheek,” adding: “Within a few months, many employees stopped paying the Union any money, when they found out they did not need a Union, and when the contract ran out, the Union pulled out and left us.” On September 1,1964, a week before the election, the Company stated that the primary reason for the Union’s organizational efforts at Roanoke was to fatten its coffers. The Company’s letter the following day contained questions-and-answers on contract checkoffs that reflected its opposition to them.
Against this background bargaining began in October 1964. In March 1965, after 12 or 13 meetings, the Union called a strike which lasted until the fall. Another 12 or 13 bargaining sessions were held during the strike. A primary subject of discussion at each of the 25 bargaining sessions, and a primary cause of the strike, was the Union’s demand that the contract contain a provision for voluntary checkoff or other means of facilitating collection of union dues and the Company’s refusal to grant this demand. The Union offered and the Company rejected seven alternative dues collection schemes to voluntary checkoff. The strike ended with an agreement that was silent on checkoff, without prejudice to the Union’s urging to the Board that the Company had violated the Act by refusing to bargain in good faith on the checkoff.
In opposing the checkoff the Company reverted to the same reason it had offered in 1951, namely, that as a matter of “principle” no cooperation on dues collection would be given. But the Board found it had negotiated in bad faith. We repeat verbatim, without attempt at paraphrase, the critical findings on bad faith which appear in a concluding section of the Examiner’s decision duly adopted by the Board:
I find that the Company did not bargain in good faith on the checkoff issue. Long before the outset of negotiations the Company equated the checkoff with the Union’s survival. Company campaign literature emphasized that the Union had disappeared from the scene in 1952 because of the failure to obtain a checkoff. Similarly in 1961 the Company gave a checkoff to the Company union because the Company believed that the checkoff was necessary to that union’s survival. In the 1965 negotiations with the Union, the Company’s opposition to a checkoff was not based on the cost or inconvenience to the Company (it expressly disclaimed such factors) but allegedly on the “principle” that collection of union dues was union business. The Company departed from this prin*849ciple in 1961; this alone would not establish bad faith. But the reason assigned for the 1961 “departure” and the 1964 campaign literature lead me to find that the alleged “principle” was grounded in the Company’s belief that if it refused the checkoff the Union would suffer and would probably again leave the scene.
The evidence amply permits the inference that the Company’s bargaining stance was adopted in order that the Union’s status as bargaining representative, which it had unsuccessfully resisted in the election campaign, might be weakened and destroyed.
The Examiner and the Board concluded that no one of the facts relied on was sufficient in itself as the predicate for a finding that the Company’s position on the checkoff was motivated by bad faith. Considering the facts cumulatively, however, the Board found bad faith and we cannot hold that the finding was unreasonable.
II. Validity of Board’s Conclusion That Such Negotiations Violated Company’s Statutory Duty.
The Company’s contention that the Board’s order must be set aside rests essentially on a supposition that as a matter of law the Company’s conduct was permissible and could not be condemned.
The Examiner’s opinion provides this capsule of the Board’s legal premise —that “if a party at the bargaining table espouses a position for the purpose of destroying or even crippling the other party to the negotiations, he has not bargained in good faith as required by the Act.” We approve this construction of the statute.
Section 8(d) of the Act, which expressly requires the parties to meet “and confer in good faith with respect to * * * terms and conditions of employment,” establishes a duty that is a salient and integral part of the duty “to bargain collectively” set forth in § 8(a) (5).2 The subject of dues checkoff is a mandatory subject of bargaining 3 under §§ 8(a) (5) and 8(d), and the Company does not contend to the contrary. In another phrase § 8(d) provides that the statutory duty does not compel a party “to agree to a proposal or require the making of a concession.” However this qualification does not permit an employer — by a mere claim that it was only engaged in “hard bargaining” on the checkoff — to escape condemnation when it has refused to bargain in good faith. This proposition is clear enough when the party’s good faith is negatived by its purpose to frustrate any agreement whatever.4 We think it is equally clear that a company (or union) may not assume an intransigent position in bad faith on a mandatory subject of bargaining even though its purpose to frustrate an agreement on that issue coincides with a willingness to reach some overall agreement. This follows from NLRB v. Katz, 369 U.S. 736, 82 S.Ct. 1107, 8 L.Ed.2d 230 (1962), holding that the Act condemns a refusal to negotiate in fact about a mandatory subject even though the employer *850in good faith desires some overall agreement.
The Company’s purpose to avoid an agreement on one issue is not necessarily bad faith, as is plain from the provision of § 8(d) already quoted. But the Company is mistaken in supposing that it is immune from condemnation for bad faith merely because it defines its immediate bargaining tactic as the refusal to agree on one issue.
The crucial question, whether a party has met its statutory obligation to bargain in good faith, typically turns on the facts of the individual case.5 The significance of those facts is properly assessed in the light of the various statutory provisions and their purpose.
Section 8(a) (5) has the significant purpose of fostering collective bargaining agreements, employing as the means to accomplish this object the requirement that the parties honestly attempt to reach an accord. NLRB v. Truitt Mfg. Co., 351 U.S. 149, 76 S.Ct. 753, 100 L.Ed. 1027 (1956). “While Congress did not compel agreement between employers and bargaining representatives, it did require collective bargaining in the hope that agreements would result. * * * Good-faith bargaining necessarily requires that claims made by either bargainer should be honest claims.” 351 U.S. at 152, 76 S.Ct. at 755.
The determination and proper application of §. 8(a) (5) is illuminated by the objective of this and the other unfair labor practice provisions of providing means to the end of promoting industrial stability in the labor management area. NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 42, 57 S.Ct. 615, 81 L.Ed. 893 (1937).
At the heart of the Act is the basic directive that management recognize the employee representative.6 This is a crucial, pervasive mandate woven throughout the pattern of the Act and the varying obligations imposed by Congress. In an election context, § 8(a) (1) prevents management interference with the selection of a representative. Section 8(a) (2) prevents the employer from incapacitating the union by substituting its des-ignee as the employee representative. Section 8(a) (3) does not purport to take away management’s basic right to hire and fire, but its prohibition draws the line against employment of personnel policies with the purpose or effect of undermining the union.
Section 8(a) (5) is of the same fabric. A leading student of American labor policy points out that a key object of the requirement of collective bargaining is that management concede the existence of the employee labor organization. Cox, The Duty to Bargain in Good Faith, 71 Harv.L.Rev. 1401, 1407-09 (1958). As the Supreme Court said in NLRB v. Insurance Agents’ International Union, 361 U.S. 477, 484-485, 80 S.Ct. 419, 424, 4 L.Ed.2d 454 (1960): “That purpose [of 8(a) (5)] is the making effective of the duty of management to extend recognition to the union; the duty of management to bargain in good faith is essentially a corollary of its duty to recognize the union.”7
*851This basic policy suffuses a variety of § 8(a) (5) cases. The employer is prohibited from making unilateral changes in working conditions during negotiations — even though the terms of employment are thereby improved — lest the union be denigrated in the employees’ eyes and its existence, as an inevitable result, imperiled. NLRB v. Crompton-Highland Mills, Inc., 337 U.S. 217, 69 S.Ct. 960, 93 L.Ed. 1320 (1949); NLRB v. Insurance Agents’ International Union, supra, 361 U.S. at 485, 80 S.Ct. 419 (dictum). Similarly, issues have been deemed unbargainable (and thus, cannot be insisted upon to the point of impasse) where the effect of incorporating their terms in the agreement would be to deprive the union of its independence and vitality. NLRB v. Wooster Division of Borg-Warner Corp., 356 U.S. 342, 349-350, 78 S.Ct. 718, 2 L.Ed.2d 823 (1958).
Distinguishable in details of legal context but highly material in central thrust are the many eases that have established the doctrine that an employer cannot delay or refuse to engage in bargaining in order to gain time wherein the union’s weak majority may deteriorate, if his action is not in fact motivated by good faith doubts based on reasonable grounds.8
The requirement of “good faith,” involving as it may an analysis of the motives of the parties, is a standard often difficult to apply. In designating what motivations run afoul of that requirement, the Board is not authorized to usurp the functions of the union or the company and dictate the terms of labor contracts. Administrative agencies will be required to follow Congressional mandate, whether explicit or ascertainable as inherent in underlying policy. In this ease, however, the Board has not strayed from but has rather stayed within the course charted in the statutory provisions. Entering or conducting negotiations with the intent to destroy the other party would appear to be the archetypal example of a violation of the requirement that the parties must act in good faith. This basic conception, which has been applied by the Board and the courts in negativing good faith on the part of the union,9 is fully applicable in negativing good faith on the part of the employer.10
*852The employer cannot claim that he satisfied the statutory obligation by solemnly attending bargaining sessions where checkoff was nominally on the agenda, then reciting that checkoff was being rejected as a matter of principle. The Act not only requires that the parties go through the motions of negotiation, but it also demands that they negotiate in good faith. Here there was a finding that the complete rejection of the Union’s request for a checkoff or other dues collection assistance was not a bargaining in good faith. The Board’s crucial finding negativing good faith was amply supported by the evidence: the 1964 campaign literature wherein the company itself identified refusal of checkoff with undermining this union’s position; the 1961 action wherein the Company granted the checkoff to the more favored local union; the lack of reliance on inconvenience or other business purpose;11 and the blanket refusal to consider alternatives — all in a context of vigorous anti-union animus.
The Company put forward on argument the possibility that a company may hold back a checkoff for trading purposes. Assuming that the disclosure of such business purpose would have enabled the Company to avoid the condemnation of bad faith, the simple fact is that in the case before us no such point was put forward to the Union in the bargaining sessions. Instead the Company hardened on an alleged point of principle — a claim at odds with both its conduct, including the checkoff granted in 1961 to another union, and its concession that checkoff is a mandatory subject of bargaining. An employer disingenuous in its bargaining sessions must take the risk of being taken at face value and being held to have violated its duty, for good-faith bargaining requires “honest claims.” NLRB v. Truitt Mfg. Co., supra, 351 U.S. at 152, 76 S.Ct. 753.
It was the responsibility of the Trial Examiner and the Board to glean the state of mind of the agents of the Company from an examination of all the surrounding circumstances.12 Congress has declined to restrict this function of the Board.13 The Board’s finding negativing good faith is supported by substantial evidence in the record taken as a whole. Universal Camera Corp. v. NLRB, 340 U.S. 474, 492-497, 71 S.Ct. 456, 95 L.Ed. 456 (1951). With that finding there is no barrier in law to *853the determination that the Company has violated § 8(a) (5).
III. Remedy.
The Union urges that any relief short of requiring the Company to accept a voluntary checkoff is inadequate since it will not promote the policies of the Act. We must reject this contention in view of the discretion that Congress has conferred on the Board, with its training and experience, to accomplish the policies of the Act. Fibreboard Paper Products Corp. v. NLRB, supra, 379 U.S. at 216, 85 S.Ct. 398; Oil, Chemical & Atomic Workers Intern. Union, Local, 4-243 (Allied Chemical) v. NLRB, 124 U.S.App.D.C. 113, 115-116, 362 F.2d 943, 945-946 (1966).
The Union complains that this resolution means it has a right but no meaningful remedy. The court’s judgment affirms the Board’s order to the Company to bargain in good faith. Should the Company continue to refuse to bargain about a dues collection provision in good faith the Board may apply to the court to take further action, and even invoke the power to punish for contempt. We cannot assume that an employer, aware of the burden that attaches to a party that has already shown bad faith, will fail in the future to bargain in accordance with its obligations. Whether more effective relief is appropriate or necessary to effectuate the Act is a question primarily for the Board.14 We cannot say it acted outside its proper range of discretion.
The petitions of the Company and the Union for review will be denied, and the Board’s order will be enforced.
So ordered.

. 29 U.S.C. § 158 (1964).


. Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 209-210, 85 S.Ct. 398, 13 L.Ed.2d 233 (1964); NLRB v. Katz, 369 U.S. 736, 742-743, 82 S.Ct. 1107, 8 L.Ed.2d 230 (1962).


. NLRB v. Reed & Prince Mfg. Co., 205 F.2d 131, 136 (1st Cir.), cert. denied, 346 U.S. 887, 74 S.Ct. 139, 98 L.Ed. 391 (1953). It is commonplace that voluntary checkoff is the subject of collective bargaining. United Steelworkers of America (H.K.Porter Co.) v. NLRB, 124 U.S.App.D.C. 143, 363 F.2d 272, 274. n. 6, cert. denied 385 U.S. 851, 87 S.Ct. 90, 17 L.Ed.2d 80 (1966). Industrial practice is appropriately considered in ascertaining the scope of mandatory bargaining. Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 211, 85 S.Ct. 398, 13 L.Ed.2d 233 (1964); NLRB v. American Nat. Ins. Co., 343 U.S. 395, 408, 72 S.Ct. 824, 96 L.Ed. 1027 (1952). Cf. Brotherhood of Ry. Trainmen v. Akron & Barberton Belt R. R. Co., 128 U.S.App.D.C. 59, 385 F.2d 581 (May 12, 1967).


. See United Steelworkers of America, AFL-CIO (H.K.Porter Co.) v. NLRB, 124 U.S.App.D.C. 143, 363 F.2d 272, cert. denied. 385 U.S. 851, 87 S.Ct. 90, 17 L.Ed.2d 80 (1966).


. E. g., NLRB v. Truitt Mfg. Co., 351 U.S. 149, 153, 76 S.Ct. 753, 100 L.Ed. 1027 (1956); NLRB v. American Nat. Ins. Co., 343 U.S. 395, 410, 72 S.Ct. 824, 96 L.Ed. 1027 (1952).


. “It is declared to be the policy of the United States to eliminate the causes of certain substantial obstructions to the free flow of commerce and to mitigate and eliminate these obstructions when they have occurred by encouraging the practice and procedure of collective bargaining and by protecting the exercise by workers of full freedom of association, self-organization, and designation of representatives of their own choosing * * National Labor Relations Act, 49 Stat. 449 (1935), as amended, 61 Stat. 138 (1947), 29 U.S.C. § 151 (1964).


. See remarks of Senator Wagner on S. 1958, 79 Ooítg.Rbc. 7571 (1935): “But the right of workers to bargain collectively through representatives of their own choosing must be matched by the correlative duty of employers to recognize and deal in good faith with these representatives. The Government itself is held up to ridicule when the elections *851which it supervises are rendered illusory by failure to acknowledge their results. And needless to say, such a contradictory course generates perpetual discontent and strife.”


. Joy Silk Mills, Inc. v. NLRB, 87 U.S.App.D.C. 360, 369, 185 F.2d 732, 741 (1950), cert. denied, 341 U.S. 914, 71 S.Ct. 734, 95 L.Ed. 1350 (1951); Amalgamated Clothing Workers (Sagamore Shirt Co.) v. NLRB, 124 U.S.App.D.C. 365, 376, 365 F.2d 898, 909 (1966); Skyline Homes, Inc. v. NLRB, 323 F.2d 642, 648 (5th Cir. 1963), cert. denied, 376 U.S. 909, 84 S.Ct. 662, 11 L.Ed.2d 607 (1964); NLRB v. Charles R. Krimm Lumber Co., 203 F.2d 194, 196 (2d Cir. 1953); Colson Corp. v. NLRB, 347 F.2d 128, 138 (8th Cir.), cert. denied, 382 U.S. 904, 86 S.Ct. 240, 15 L.Ed.2d 157 (1965). The employer violates the act even where he has good faith doubts as to the appropriate unit, and hence the union’s majority status, where these doubts are not “the key motivating factor in [his] refusal to bargain,” for example, where he delays resolution of his doubts, if any, to help assure that, no. matter what unit is ultimately deemed appropriate, the union will not have a majority. NLRB v. Luisi Truck Lines, 384 F.2d 842 (9th Cir., Oct. 27, 1967); Louisville Typographical Union No. 10 v. NLRB, No. 20691 (D.C. Cir. December 26, 1967); cf. NLRB v. Austin Powder Co., 350 F.2d 973, 977 (6th Cir. 1965).


. See NLRB v. Kentucky Utilities Co., 182 F.2d 810 (6th Cir. 1950); Bausch & Lomb Optical Co., 108 N.L.R.B. 1555 (1954).


. In NLRB v. J. A. Terteling & Sons, Inc., 357 F.2d 661 (9th Cir. 1966) (per curiam), the court,’ quoting the Board, found a breach of the duty to bargain in good faith where “Respondent [Company] approached the bargaining table not with the sincere purpose of bargaining in good faith but to prolong negotiations and undermine the Union’s status as majority representative, and thus to evade its statutory bargaining obligation.” 357 F.2d at 661-662.


. The Union agreed to sustain any expense incident to a checkoff. Several of the rejected alternatives did not require the management to take any action. The fact that the Board considered the absence of business purpose as an evi-dentiary indication negativing good faith in the circumstances of this case is not to be taken as a ruling that business purposes are the only watchword for good faith.


. NLRB v. Truitt Mfg. Co., 351 U.S. 149, 154-155, 76 S.Ct. 753, 100 L.Ed. 1027 (1956) (Frankfurter, J., concurring in part and dissenting in part); Retail Clerks Union, No. 1550 v. NLRB, 117 U.S.App.D.C. 336, 342 n. 5, 330 F.2d 210, 216, cert. denied, 379 U.S. 828, 85 S.Ct. 59, 13 L.Ed.2d 39 (1964); Local 833, UAW-AFL-CIO, International Union, United Automobile, Aircraft & Agricultural etc. v. NLRB, 112 U.S.App.D.C. 107, 114, 300 F.2d 699, 706, cert. denied sub nom Kohler Co. v. Local 833, UAW-AFL-CIO, International Union, United Automobile, Aircraft & Agricultural etc., 370 U.S. 911, 82 S.Ct. 1258, 8 L.Ed.2d 405 (1962); Joy Silk Mills, Inc. v. NLRB, supra, 87 U.S.App.D.C. at 370, 185 F.2d at 742; NLRB v. National Shoes, Inc., 208 F.2d 688, 691 (2d Cir. 1953); Solo Cup Co. v. NLRB, 332 F.2d 447, 448 (4th Cir. 1964).


. In 1947, certain members of Congress were dissatisfied with leaving to the Board a relatively free hand in determining from the facts whether the employer had met the subjective requirement of good faith bargaining. In response, an effort was made to define narrowly what constituted “collective bargaining.” H.R. 3020, 80th Cong., 1st Sess. § 11. This restrictive measure was rejected by the House and Senate Conferees in favor of the present § 8(d). See H.R. Conf. Rep. No. 510, 80th Cong., 1st Sess. 34-35 (1947), U.S.Code Congressional Service, p. 1135.


. See United Steelworkers of America, AFL-CIO (H. K. Porter Co.) v. NLRB, ___ U.S.App.D.C. ___, 389 F.2d 295 (December 8, 1967) (on motion for reconsideration of denial of motion to clarify decree).